DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/20 has been entered.

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive. 
On page 5 regarding drawing objections, Applicant argues the same drawings have been resubmitted, noting they were accepted in “three prior US cases relating to the present case”.
The Examiner respectfully reminds Applicant that each patent application stands alone. The resubmitted drawings are not less blurry, and thus the objection is not overcome.

The Examiner respectfully agrees and withdraws 112 rejections.
On page 7 regarding prior art rejections Applicant argues the combination of references fails to teach at least a portion of the valve a frame and stabilizing ring, to form a mechanical contact therebetween. Applicant argues that a previous office action dated 05/01/20 states that Tsukashima and Fogarty are silent with regards to mechanical contact. 
The Examiner respectfully notes that the office action mailed 05/01/20 is neither the rejection of record, nor relevant to the instant claims of record, since amendments since May 2020 have been substantial and relevant. The Examiner notes that the Applicant should respond to the office action mailed 11/24/20 and not towards a rejection not of record at the moment.
On pages 7-8 Applicant argues Garrison “is silent on using the expansion of the replacement valve to engage the valve to the valve displacer” and instead discloses the replacement valve is attached to the displacer via a suture (Garrison [0083]). Applicant then argues that the definition of “engagement” cannot be defined as “bringing together”. Applicant argues the engagement of Garrison is incapable of resulting in engagement that stabilizes “a position of the implantable valve frame with respect to the cardiovascular valve” as the claim requires. Applicant argues that Garrison requires “additional elements” (e.g. sutures), and without these sutures the “frame would freely move in and out of the ring”.
without additional elements such as sutures, and the presence of sutures doesn’t mean the elements aren’t engaged to one another. In fact, the sutures are literally engagement elements which connect the ring and frame. 

Drawings
The drawings are objected to because most of the drawings are slightly fuzzy and difficult to read. They appear to be poor photocopies.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukashima et al. (US 20120123531 A1), hereinafter known as Tsukashima in view of Fogarty et al. (US 20040122514 A1), hereinafter known as Fogarty, further in view of Garrison et al. (US 20020151970 A1), hereinafter known as Garrison.
Regarding claim 1 Tsukashima discloses a method comprising:
inserting a distal end of a catheter comprising a delivery system into the cardiovascular valve, the delivery system is configured to move one or more objects from a proximal end of the catheter to the distal end of the catheter (Figures 11a-c; [0051] catheter allows insertion of a ring therethrough);
guiding, via the delivery system, an adjustable stabilizing ring (Figure 1) in an elongate geometry from the proximal end of the catheter to the distal end such that the adjustable stabilizing ring transitions to an annular operable geometry upon exiting the distal end of the catheter ([0051] the Examiner notes, regarding the ring being guided from a proximal end to a distal end, that Tsukashima discloses the ring is “placed in an elongate insertion geometry such that the ring 102 can be inserted through a catheter into the heart”. The Examiner respectfully understands this to mean that the device is designed to travel through the catheter (i.e. from one end to the other). Alternatively, the person of ordinary skill in the art at the time the invention was from the proximal end, travel through the catheter, and then out the distal end, as the Examiner has understood [0051] as reading. There are only limited access points to insert the cardiovascular implant into a catheter, and as Tsukashima discloses the device travels through the heart, this would tell a person of ordinary skill that it can obviously travel from one (proximal) side to the other (distal) side);
deploying a plurality of anchors from the adjustable stabilizing ring ([0006]) to engage an annulus of the cardiovascular valve ([0006]);
but is silent with regards to guiding an implantable valve frame and engaging it with the adjustable stabilizing ring, the method being for stabilizing a replacement of a valve,
engaging comprises forming a mechanical contact between the frame and the ring, and 
whether or not the valve frame is expanded for the mechanical contact.
However, regarding claim 1 Fogarty teaches a method of stabilizing a replacement of a cardiovascular valve (Abstract; [0013] the stabilizing ring 2 connects to the valve replacement 68), the method comprising:
delivering a stabilizing ring (2);
guiding an implantable valve frame (68) comprising the replacement of the cardiovascular valve ([0119]) through the cardiovascular valve ([0108]) and through a center of the adjustable stabilizing ring (Figure 69); and 

wherein engaging at least a portion of the implantable valve frame with the adjustable stabilizing ring comprises forming a mechanical contact between the implantable valve frame and the adjustable stabilizing ring (Figure 69 and [0013]-[0014]).
Tsukashima and Fogarty are involved in the same field of endeavor, namely valve repair devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Tsukashima by adding a valve frame with leaflets such as is taught by Fogarty in order to both fix the same of the annulus of the diseased valve, and also to replace the leaflets of the diseased valve at the same time, thus allowing the interventional cardiologist the ability to fix a valve in an advanced state of disease by fixing both the shape of the annulus as well as damaged valve leaflets. 
Further, regarding claim 1 Garrison teaches valve frames carrying leaflets are known to be expandable self-expandable ([0009]).  Tsukashima and Garrison are involved in the same field of endeavor, namely methods of fixing insufficient or struggling heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Tsukashima Fogarty Combination by having the valve frame of the Combination self-expand as is taught by Garrison in order to allow the device in question to be delivered entirely by a catheter similar to that of Tsukashima. Notably, if the valve frame 
Regarding claim 3 the Tsukashima Fogarty Garrison Combination teaches the method of claim 2 substantially as is claimed,
wherein Garrison further teaches implantable valve frames can self-expand ([0009]).
Regarding claim 6 the Tsukashima Fogarty Garrison Combination teaches the method of claim 1 substantially as is claimed,
wherein Tsukashima further discloses the cardiovascular valve is a cardiac valve ([0003]).
Regarding claim 7 the Tsukashima Fogarty Garrison Combination teaches the method of claim 6 substantially as is claimed,
wherein Tsukashima further discloses the cardiac valve is a mitral valve ([0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/08/21